EXHIBIT 16.1 LETTER FROM LL BRADFORD & COMPANY, LLC Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 June 25, 2013 Dear Sir/Madam: We have read the statements included in the Form 8-K dated June 25, 2013, of U-Swirl, Inc. to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, /s/ L.L. Bradford & Company, LLC L.L. Bradford & Company, LLC Las Vegas, Nevada 702-735-5030●8880 West Sunset Road, Third Floor, Las Vegas NV 89148●www.llbradford.com
